of f i c e of c h i e f c ou n s e l department of the treasury internal_revenue_service washington d c october number release date cc fip tl-n-4254-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb area from gary e geisler assistant to the branch chief branch cc fip subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer issues whether policy_loans on secured_by life_insurance contracts purchased before date are to be aggregated with policy_loans secured_by life_insurance contracts purchased after that date for purposes of ascertaining whether the dollar_figure loan limit contained in former sec_264 has been exceeded if all loans secured_by policies insuring the life of a specified_individual are aggregated is the dollar_figure limit applied first against the interest that may be disallowed under sec_264 or first against interest that is not subject_to disallowance under that provision conclusion the only indebtedness to be taken into account for purposes of determining whether the dollar_figure limit has been exceeded is debt secured_by life_insurance contracts purchased after date that insure the same individual facts tl-n-4254-01 prior to date taxpayer purchased corporate-owned life_insurance coli to fund deferred_compensation plans for certain employees after date taxpayer purchased additional life_insurance contracts insuring the lives of the same employees taxpayer typically borrowed against the policies to fund premiums payments as due in all instances the loan interest rates are less than moody’s corporate bond yield average - monthly average corporates and the loans were incurred before date in both fact patterns below a portion of the post-effective date interest is already disallowed by the dollar_figure limit fact pattern a for the fiscal_year ended date employee abc is a full time employee of taxpayer abc is not a key_person within the meaning of sec_264 as in effect at that time taxpayer is the owner and beneficiary of three different coli policies insuring the life of abc loans have been secured_by each of the policies the policies dates of purchase amounts of indebtedness and interest_paid or accrued during taxpayer’s fiscal_year are as follows date policy purchased date date date loan balance at year-end dollar_figure big_number big_number interest_paid or accrued dollar_figure big_number big_number accordingly without regard to the loans secured_by policies purchased before the effective date of the dollar_figure limit dollar_figure of interest is disallowed under sec_264 fact pattern b for the fiscal_year ended date employee xyz is a full time employee of taxpayer xyz is not a key_person within the meaning of sec_264 as in effect at that time taxpayer is the owner and beneficiary of three different coli policies insuring the life of abc loans have been secured_by each of the policies the policies dates of purchase amounts of indebtedness and interest_paid or accrued during taxpayer’s fiscal_year are as follows date policy purchased date date date loan balance at year-end dollar_figure big_number big_number interest_paid or accrued dollar_figure big_number big_number tl-n-4254-01 accordingly without regard to the loans secured_by policies purchased before the effective date of the dollar_figure limit a portion of the dollar_figure interest accrued with respect to the two dollar_figure loans is disallowed under sec_264 summarizing in both fact patterns the loans on policies insuring the same individual and purchased after date are in excess of dollar_figure however in fact pattern a the loans secured_by the policy purchased before date is more than dollar_figure while in fact pattern b the loan secured_by the policy purchased before date is less than dollar_figure law and analysis sec_264 limits the ability of the owner of a life_insurance_contract to deduct real interest on genuine loans secured_by the cash_value of the contract for policies purchased after date sec_264 a disallows the deduction of otherwise deductible1 interest on loans under any coli contract that exceeded dollar_figure cumulatively the specific language of sec_264’s disallowance rule as in effect during the taxable_year at issue extends to any interest_paid or accrued on any indebtedness with respect to or more life_insurance policies owned by the taxpayer covering the life of any individual who - a is an officer of employee of or b is financially interested in any trade_or_business carried on by the taxpayer to the extent that the aggregate amount of such indebtedness with respect to policies covering such individual exceeds dollar_figure paragraph shall apply with respect to contracts purchased after date the transition rule in the implementing legislation states that the amendments made by this section shall apply to contracts purchased after date in taxable years after such date this new limit on otherwise allowable interest deductions was added in the senate the conference_report for the legislation describes the amendment as follow sec_1 for purposes of this memorandum we assume that all other requirements for deductibility of this interest whether under sec_264 or sec_163 are satisfied tl-n-4254-01 a deduction for interest on policyholder loans is not allowed to the extent that aggregate loans to any officer employee or personal financially interested in any trade_or_business carried on by the taxpayer exceed dollar_figure the provision is effective for interest on loans under policies purchased after date the conference_report follows the senate amendment h_rep_no vol ii 99th cong 2d sess date p ii-340 although descriptions of the provisions were included in the legislative_history for the subsequent amendments to sec_264 in the description of prior_law offer no further assistance however non-precedential on the views of congress as to sec_264 under both fact patterns submitted the revenue_agent asks whether the indebtedness secured_by policies purchased before the effective date are aggregated with those purchased after date either for purposes of determining whether the indebtedness with respect to one individual exceeds dollar_figure or the extent to which the indebtedness exceeds dollar_figure the answer to both questions is no the statute specifies that the indebtedness to be aggregated is only that debt that is with respect to policies purchased after date this effective date disregards all debt secured_by policies purchased before date case development hazards and other considerations the suggested analysis seems to have little chance of success based on past discussions with the revenue_agent there may very well be other more fruitful avenues to explore as to the nondeductibility of this interest this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call ann h logan at if you have any further questions sincerely gary e geisler assistant to the branch chief branch acting associate chief_counsel financial institutions products
